FILED
                                                                          MAY 9, 2019
                                                                In the Office of the Clerk of Court
                                                               WA State Court of Appeals, Division III




         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION THREE

IN THE MATTER OF THE MARRIAGE                 )
OF                                            )         No. 34829-6-III
                                              )
MICHELLE MINDERMAN,                           )
                                              )
                     Appellant,               )
                                              )         UNPUBLISHED OPINION
       and                                    )
                                              )
SEAN MINDERMAN,                               )
                                              )
                     Respondent.              )

       FEARING, J. — Michelle Minderman appeals numerous decisions and procedures

from her marital dissolution trial. We substantially affirm the dissolution court.

                                          FACTS

       Sean and Michelle Minderman married on July 19, 1997 in Spokane. The

marriage produced two children, an eight-year-old boy and a thirteen-year-old girl at the

time of a January 2016 trial. Sean and Michelle separated on March 28, 2012. We

provide the daughter a pseudonym, Mary.
No. 34829-6-III
In re Marriage of Minderman


       Sean Minderman is a businessman and a professional bass fisherman. Sean

competes in four tournaments per year, each which requires a one week excursion. Sean

has accumulated over $500,000 in tournament winnings and sponsorships during his

career, but, at the time of trial, he no longer garnered a national ranking. Sean also owns

an optical business called Frame Factory, Incorporated. Sean’s optical company earned

$106,936 in 2011, $76,952 in 2012, $106,356 in 2013, and $87,041 in 2014.

       Michelle Minderman owns a financial investment firm. She earned a net income

of $105,076 in 2012, $148,943 in 2013, and $175,909 in 2014. In 2015, her monthly net

income equaled $22,001.86.

                                       PROCEDURE

       In March 2012, Michelle Minderman filed this dissolution proceeding. She

requested primary custody of the two children with Sean Minderman to enjoy a mid-

week overnight visit and every other weekend until Monday morning. Michelle did not

then request any visitation restrictions. In May 2012, Sean petitioned for equal custody.

In July 2012, Michelle responded to Sean’s request by accusing him of reckless driving,

intoxication, illicit drug use, viewing pornography, and abuse. Michelle requested that

the court restrict Sean’s visitation time with the children.

       In October 2012, the dissolution court entered a temporary parenting plan wherein

the children stayed with Michelle eight overnights and Sean six overnights in a two week

period. The court appointed a guardian ad litem, Mary Ronnestad. An arbitrator

                                              2
No. 34829-6-III
In re Marriage of Minderman


resolved the disposition of property and liabilities. The dispute concerning the parenting

plan pended for three years. In the interim, the parties abided by the October 2012

temporary parenting plan.

       During the pendency of the dissolution proceeding, guardian ad litem Mary

Ronnestad periodically spoke with each child, the parents, teachers, and school

counselors. Ronnestad reviewed the two children’s medical reports. In February 2014,

Ronnestad filed a report that noted Mary desired more time with her father. After the

filing of the guardian report, Michelle Minderman alleged that Mary was suicidal and that

Mary’s counselor was ineffective.

       After February 2014, Michelle Minderman reported, to Child Protective Services,

abuse of Mary by Sean. Michelle claimed that Mary found a dildo in Sean’s bathroom,

photographed the device, and sent the photo to Michelle. Ronnestad thereafter filed

another report that recommended continuation of the October 2012 parenting plan.

Michelle called the Kid’s Clinic, a pediatric care facility in Spokane, and reported Mary

as suicidal.

       Trial proceeded in January 2016. Guardian ad litem Mary Ronnestad testified at

trial about the significant conflict between the parties and its effect on the children,

especially Mary. Ronnestad averred that Mary’s psychologist, Lisa Christian, discerned

no suicidal behavior in Mary.

       Over the objection of Michelle Minderman, social worker Rita Zorrozua testified

                                               3
No. 34829-6-III
In re Marriage of Minderman


at trial. Zorrozua mentioned Richard Gardner’s theory of parental alienation and the

nuances and levels of “parental alienation syndrome.” Report of Proceedings (RP) at

541-46. Zorrozua knew nothing about the Minderman family.

      The trial court entertained testimony from the children’s assistant school principal,

Janet Boyd. Boyd testified that Michelle informed her that Mary struggled to arrive at

school on time. Boyd thought this struggle occurred “on mom’s time.” RP at 9. Boyd

averred that she occasionally saw Sean at the school.

      Melinda Mertens, Mary’s resource math teacher, testified about Mary’s grades,

reading level, and individualized education plan. According to Mertens, Michelle

involved herself more than Sean in Mary’s education.

      After trial testimony, the dissolution court entered 138 findings of fact, many

which document disquieting events about the children. The court found that Michelle

Minderman “engaged in a pattern of abusive use of conflict and parental alienation.”

Clerk’s Papers (CP) at 273. Nevertheless, the trial court entered an equal parenting plan

with no restrictions on either parent. The court designated Sean the custodian:

             The father is designated the custodian of the children solely for
      purposes of all other state and federal statutes which require a designation
      or determination of custody, to include the relocation statute. This
      designation shall not affect either parent’s rights and responsibilities under
      this parenting plan.

CP at 276.



                                             4
No. 34829-6-III
In re Marriage of Minderman


      For purposes of calculating any child support obligation, the trial court found

Michelle’s monthly net income to be $16,152.00 and Sean’s to be $8,119.32. The

dissolution court ruled Michelle to be the obligor parent. By using the standard

calculation for child support obligations, the court ordered Michelle to monthly pay Sean

$957.60 for Mary and $774.73 for their son, for a total of $1,732.33.

      During the presentment hearing on March 11, 2016, Michelle Minderman’s

counsel asked for a deviation on child support:

              MS. BROWN: Your Honor, Mr. Crouse and I discussed perhaps this
      is better done in a formal Motion for Reconsideration. We’re essentially
      requesting that the Court deviate from the standard calculation because of
      the shared 50/50 parenting. Certainly that is within the discretion of the
      Court.
              There are plenty of funds in both households for the children. So the
      Court is not prohibited from deviating from standard calculations, and the
      worksheets we submitted yesterday showed the requested deviation based
      on a 50/50 residential schedule. That is within the Court’s discretion.
              I understand from Mr. Crouse that Mr. Minderman would like to
      respond to that request in a more formal way. If the Court would like to do
      it that way, we’re fine with doing an actual Motion for Reconsideration or
      we can get a decision today.

RP at 842-43. The dissolution court responded:

              THE COURT: You can do it. Here’s the way I look at it, though.
      When the original I know Mr. Minderman at least from my memory did not
      file a schedule way back when temporary orders were set up, but way back
      when three years ago when this was originally set up, Ms. Minderman’s
      income was way different than what she reported to the Court.
              At this time, I’m not going to deviate. If you want to make a formal
      motion and let them respond, that would give me more time to really think
      about it because just of[f] the cuff three years of child support he paid to her
      based on the income they used her worksheets and then it’s found out that

                                             5
No. 34829-6-III
In re Marriage of Minderman


       those first three years the income didn’t match up to what she had indicated
       in that.

RP at 843.

       On March 11, 2016, the dissolution court entered a final order of child support.

The court entered, in section 3.8 of the order captioned “Reasons why Request for

Deviation Was Denied,” the language: “Does not apply.” CP at 287.

       On March 21, 2016, Michelle Minderman filed a motion for reconsideration of the

order of child support. She argued that good reason existed under RCW 26.19.075 to

grant a deviation of $429.83 per month from the standard child support calculation. On

April 27, the dissolution court signed a letter ruling denying the motion for

reconsideration. Michelle filed a second motion to reconsider on May 23, 2016, in which

she asked the court to reverse its refusal to award her reimbursement of expenses for the

care of Mary. The trial court also denied this motion.

                                 LAW AND ANALYSIS

       On appeal, Michelle Minderman assigns numerous errors to dissolution

proceedings and the trial court’s rulings.

       Issue 1: Whether the trial court erred when it allowed Sean Minderman’s attorney

to ask prejudicial and leading questions?

       Answer 1: The trial court did not err when allowing leading questions, but,

assuming any error, Michelle Minderman establishes no prejudice.


                                             6
No. 34829-6-III
In re Marriage of Minderman


       Michelle Minderman contends that Sean’s counsel, during direct trial

examinations, improperly led Sean’s testimony and the testimony of Sean’s expert, Rita

Zorrozua, which questioning resulted in detriment to Michelle. Michelle cites forty-six

of the one hundred and thirty-eight findings of fact that she contends contain judicial

opinions and inappropriate comments unfairly highly critical of Michelle’s parenting.

She maintains that these findings illustrate the taint resulting from the leading questions

of Sean’s counsel. Sean argues the trial court did not err because any leading questions

did not prejudice Michelle.

       Michelle Minderman provides few examples of purported leading questions by

Sean’s counsel during direct examination of Sean and Rita Zorrozua. In the first

example, Sean’s attorney directed Sean to look at an exhibit and asked: “Looking at the

declaration, and you can look at Page 1. Is that what you represented to the Court under

oath had occurred at the bottom of Page 1 under your declaration?” RP at 141.

Michelle’s counsel interposed no objection.

       Sean Minderman’s trial attorney showed Rita Zorrozua an example of Michelle’s

temporary declarations and inquired:

              Q [Sean’s Attorney:] And then if you look at line 8, the mother
       makes a statement that since the children were born, Sean has only been
       active in their life as he desires?
              A [Zorrozua:] Yes.
              Q [Sean’s Attorney]: If you look at line 45 through 50, you’ll see
       then the allegation, over the past two years Sean has been removed from the
       children’s life as his optical business with the subjective audited by

                                              7
No. 34829-6-III
In re Marriage of Minderman


       Premera. This audit has caused an extreme amount of stress on Sean and
       the family including the children. This audit has caused already high level
       of anxiety to amp up, as well as cause him to be more withdrawn,
       depressed, erratic, irrational and angry towards the children, and on the next
       page, it continues.
               He has spent several nights out gambling and drinking with his
       friends in order to help him cope with his overall overly stressful audit
       situation?

RP at 565. Michelle’s trial counsel immediately asked: “Your Honor, is there a question

in all of this?” RP at 565. Sean’s counsel responded that he was laying a foundation for

later questions. Michelle’s attorney objected and asked for a continuing objection “on

questions of this sort.” RP at 566. The trial court did not sustain the objection and

instructed Sean’s counsel to “stick to hypothetical versus declaration.” RP at 566.

Michelle’s counsel again asked the court for a continuing objection to those types of

questions. Zorrozua’s testimony continued.

       ER 611(c) provides that leading questions should not be used in direct

examination of a witness “except as may be necessary to develop the witness’

testimony.” The trial court has wide discretion to permit leading questions and will not

be reversed absent abuse of that discretion. State v. Delarosa-Flores, 59 Wash. App. 514,

517, 799 P.2d 736 (1990).

       Case law reveals that this court rarely proclaims reversible error because of the

asking of leading questions. In State v. Torres, 16 Wash. App. 254, 554 P.2d 1069 (1976),

the prosecutor continuously, intentionally, and consistently asked leading questions to the


                                             8
No. 34829-6-III
In re Marriage of Minderman


end that the court found the prosecutor contemptuous. The State’s attorney also referred

to the accused with racial references. The prosecutor repeatedly mentioned the

defendants’ refusal to testify during trial. This court held that “[w]hile the asking of

leading questions is not prejudicial error in most instances, the persistent pursuit of such a

course of action is a factor to be added in the balance.” State v. Torres, 16 Wash. App. at

258. This court granted a new trial only because of the combined error of violating the

privilege against self-incrimination and the racial references. State v. Torres, 16 Wn.

App. at 264-65. Torres inferentially suggests that repeated use of leading questions,

which even lead to a finding of contempt, do not suffice for reversible error.

       Michelle Minderman argues that the findings of fact reveal the net effect of the

leading questions resulting in the dissolution court reaching the conclusion that Michelle

alienated her children from their father. We disagree. Sean’s trial counsel asked few

leading questions and the questions functioned to set a foundation for other testimony.

The dissolution court heard substantial evidence from witnesses, other than Sean and Rita

Zorrozua, of Michelle’s alienating behavior. Guardian ad litem Mary spoke of a pattern

of questionable allegations asserted by Michelle regarding Mary’s change of behavior.

Michelle alleged that Sean exposed Mary to a dildo, that Mary was suicidal, and that her

counselor was no longer a good fit for her. Michelle reported to Child Protective

Services that Sean abused the children. The dissolution court relied extensively on the

guardian ad litem’s report and testimony in the court’s findings.

                                              9
No. 34829-6-III
In re Marriage of Minderman


       Issue 2: Whether the trial court erred by providing Sean Minderman’s attorney

with legal advice on how leading questions could be admissible?

       Answer 2: Since Michelle fails to forward law to support her contention that the

trial court erred by supplying legal advice, we decline to review this assignment of error.

       Michelle Minderman also contends that the trial court erred when advising Sean’s

attorney on how to gain admission of his leading questions. Nevertheless, Michelle

provides no argument or citation to authority related to this assigned error. This court

does not review errors alleged, but not argued, briefed, or supported with citation to

authority. RAP 10.3; Valente v. Bailey, 74 Wash. 2d 857, 858, 447 P.2d 589 (1968). Thus,

we decline to address the assignment of error.

       Issue 3: Whether the trial court erred when entering findings of fact that included

prejudicial dicta comments, hearsay statements, and opinions not factual in nature?

       Answer 3: We decline to address this assignment of error because Michelle

Minderman fails to assign error to discrete findings.

       The trial court entered 138 findings of fact and seven conclusions of law.

Michelle Minderman complains that over fifty findings constitute opinions, incomplete

sentences, dicta, prejudicial comments, hearsay, or inappropriate references to temporary

orders. She argues that this court should, at the least, remand for entry of suitable

findings, or, at most, grant a new trial. We decline to address this assignment of error.



                                             10
No. 34829-6-III
In re Marriage of Minderman


       RAP 10.3 provides, in part:

              (g) Special Provision for Assignments of Error. . . . A separate
       assignment of error for each finding of fact a party contends was
       improperly made must be included with reference to the finding by number.
       The appellate court will only review a claimed error which is included in an
       assignment of error or clearly disclosed in the associated issue pertaining
       thereto.

Michelle Minderman failed to comply with RAP 10.3(g). Michelle Minderman’s

assignment of error 3 reads:

              By entering Findings of Fact that included a significant number of
       prejudicial dicta comments, hearsay statements, and opinions that were not
       factual in nature.

Opening Br. of Appellant at 5. Minderman does not number any of the alleged

inappropriate findings.

       Issue 4: Whether the trial court erred when it referenced the parties’ temporary

parenting orders as proof that a final shared parenting plan would be appropriate in

violation of the Kovacs case.

       Answer 4: No. The trial court did not rely on the temporary plan for the basis of

the final plan.

       Michelle Minderman observes that the trial court’s findings of fact six to eighteen

reference the parties’ successful performance under the temporary parenting plan, and,

thus, the findings imply that the court should enter a final plan of equal residential time

based on the temporary plan. She contends use of the temporary plan as a precedent


                                             11
No. 34829-6-III
In re Marriage of Minderman


violated the rule promulgated in In re Marriage of Kovacs, 121 Wash. 2d 795, 854 P.2d 629

(1993), that a trial court cannot reference temporary plans when ordering final plans after

trial.

         Findings of fact six through eighteen declare:

                 6. In March of 2012, this case was filed by [Michelle] and she
         requested at that time primary custody with the standard parenting plan for
         Mr. Minderman to have a mid week overnight visit and every other
         weekend until Monday morning.
                 7. At that time, she did not request any restrictions, and there was
         nothing in the request that would signify to the Court there were any huge
         issues with Mr. Minderman’s parenting.
                 8. However, in May of 2012, Mr. Minderman requested a 50/50
         parenting plan where the parties would then share custody, indicating that
         the parties had been doing this since separation.
                 9. In July of 2012, [Michelle] then filed a response to his request
         and accused him of reckless driving, drinking, drug use, pornography and
         abuse which included a domestic violence arrest in 2005 which was
         apparently dropped.
                 10. She asked the Court to restrict his time with the children
         because of these huge issues.
                 11. In October of 2012, the Court set up the current parenting plan
         where the mother had 8 overnights and the father had 6 overnights in a two
         week period, and the Court also appointed a Guardian ad Litem.
                 12. In setting up this 8/6 plan, the Court didn’t make any findings
         that Mr. Minderman had any of the issues that would concern the Court or
         limit his time with the children.
                 13. Though [Michelle] tried to get the Court to reconsider this
         parenting plan many times, the Court did not find her claims reliable
         considering her earlier request for a normal parenting plan.
                 14. During the three years that this case has churned through the
         court system and the various judicial officers, the parties continued their 8/6
         plan with a 50/50 plan during the summer.
                 15. There was no change in the last three years though the parties
         filed numerous continuances in the matter, some because of changes of


                                               12
No. 34829-6-III
In re Marriage of Minderman


       counsel and many because the Guardian ad Litem had to investigate
       different issues that popped up throughout the case.
               16. There were several motions filed by [Michelle] asking to restrict
       Mr. Minderman’s time with the children though none were successful.
               17. Mr. Minderman made several motions that the Court found to
       have merit, including the fact that [Michelle] would not allow the kids to
       have phone contact with him, and the Court Commissioner had to intervene
       and order phone contact.
               18. The Commissioner did note that Mr. Minderman did not
       retaliate when he had the children, but would allow phone contact with
       their mother during this time.

CP at 296-97.

       According to Kovacs, the trial court may not draw presumptions from a temporary

parenting plan when entering a permanent parenting plan. In re Marriage of Kovacs, 121
Wash. 2d at 809 (1993). Nevertheless, the decision does not preclude the dissolution court

from references to the temporary plan in findings of fact.

       Michelle Minderman relies on In re Marriage of Combs, 105 Wash. App. 168, 19
P.3d 469 (2001), wherein this court applied the Kovacs’ rule. In Combs, the court

believed both parents were equally qualified to be the permanent primary residential

parent. The court then broke the “tie” by relying on the fact that the mother had

performed well as the primary residential parent during the temporary plan. This court

concluded that the court abused its discretion by designating the mother the permanent

primary parent based on her success as the temporary primary parent.

       The Minderman dissolution court merely referenced that Michelle and Sean

operated under a temporary parenting plan for three years. The trial court did not opine

                                            13
No. 34829-6-III
In re Marriage of Minderman


that the parties operated a temporary 8/6 parenting plan with success. The court relied on

no presumption in favor of continuing with the temporary plan. The dissolution court

relied on substantial evidence that equal residential time served the best interests of the

children. Therefore, the court did not abuse its discretion when entering the final

parenting plan.

       Issue 5: Whether the trial court erred by approving a child support worksheet that

failed to show how Michelle’s net income was determined?

       Answer 5: No.

       RCW 26.19.035(3) requires that the parties complete child support worksheets in

every dissolution proceeding in which the court awards child support. The statute affords

no exceptions. In re Marriage of Sievers, 78 Wash. App. 287, 305, 897 P.2d 388 (1995).

Data contained in the child support worksheet constitutes findings of fact for the child

support order. In re Marriage of Daubert, 124 Wash. App. 483, 492, 99 P.3d 401 (2004),

abrogated on other grounds by In re Marriage of McCausland, 159 Wash. 2d 607, 152 P.3d
1013 (2007).

       We rarely reverse child support awards. In re Marriage of Griffin, 114 Wash. 2d
772, 776, 791 P.2d 519 (1990). The spouse who challenges an award must show that the

trial court manifestly abused its discretion. In re Marriage of Griffin, 114 Wash. 2d at 776.

A trial court abuses its discretion if its decision is manifestly unreasonable or based on

untenable grounds. In re Marriage of Kovacs, 121 Wash. 2d at 801 (1993). A court’s

                                             14
No. 34829-6-III
In re Marriage of Minderman


decision is based on untenable grounds if the factual findings are unsupported by the

record. In re Marriage of Littlefield, 133 Wash. 2d 39, 47, 940 P.2d 1362 (1997).

Appellate courts review factual findings for substantial evidence and for legal error. In re

Parentage of O.A.J., 190 Wash. App. 826, 830-31, 363 P.3d 1 (2015).

          Michelle Minderman contends that the final child support decision rested on a

child support worksheet prepared by Sean’s attorney, which worksheet did not explain

how he arrived at Michelle’s net income. In turn, Michelle contends the dissolution court

committed error by failing to explicate the basis of her $16,152 monthly net income

figure.

          Although Michelle Minderman posits the inadequacy of the child support

worksheet, the underlying issue becomes whether substantial evidence supports the trial

court’s child support order. We find sufficient evidence. The dissolution court reviewed

multiple income tax statements of both parties. On this evidence, the court adopted, but

incidentally changed, the worksheets that Sean presented. The trial court, based on

Michelle’s returns, averaged her income from her wealth management business over a

three year period. The court found that Michelle’s monthly net income, based on a three

year average, was $16,152 at the time of trial. Substantial evidence supported this

finding.

          Michelle also argues that the court should have included all of her business taxes,

unemployment taxes, social security taxes, and labor and industry taxes flowing from her

                                               15
No. 34829-6-III
In re Marriage of Minderman


investment firm business. According to Michelle, such an exercise would have lowered

her income and support obligation. We reject this contention because Michelle provided

a net monthly income of $16,152 on her own worksheet. To the extent that the trial court

erred, Michelle invited the error. In re Marriage of Morris, 176 Wash. App. 893, 900, 309
P.3d 767 (2013).

       Issue 6: Whether the trial court erred when it entered a child support order that

failed to recognize that Michelle Minderman asked for a deviation from the standard

calculation because of the equal residential schedule and failed to enter findings as to

why it denied the request?

       Answer 6: We remand for the trial court to enter findings of fact in response to

Michelle Minderman’s deviation request.

       Michelle Minderman next complains that the trial court entered no finding of fact

in response to her deviation request as demanded by In re Parentage of A.L., 185 Wn.

App. 225, 340 P.3d 260 (2014). Sean does not contend that Michelle failed to timely

request a deviation.

       According to In re Parentage of A.L., the dissolution court determines the standard

calculation of child support and nominates the obligor, after which the court, if requested,

considers whether to deviate from the standard calculation. The dissolution court must

perform a statutory analysis, under RCW 26.19.075(1)(d), if the court considers a

deviation based on residential schedule.

                                            16
No. 34829-6-III
In re Marriage of Minderman


               If the court considers a deviation based on residential schedule, it
       must follow a specific statutory analysis:
               The court may deviate from the standard calculation if the child
       spends a significant amount of time with the parent who is obligated to
       make a support transfer payment. The court may not deviate on that basis
       if the deviation will result in insufficient funds in the household receiving
       the support to meet the basic needs of the child or if the child is receiving
       temporary assistance for needy families. When determining the amount of
       the deviation, the court shall consider evidence concerning the increased
       expenses to a parent making support transfer payments resulting from the
       significant amount of time spent with that parent and shall consider the
       decreased expenses, if any, to the party receiving the support resulting from
       the significant amount of time the child spends with the parent making the
       support transfer payment.

In re Parentage of A.L., 185 Wash. App. at 237; RCW 26.19.075(1)(d). The trial

court must enter written findings of fact supporting the reasons for any deviation

or denial of a party’s request for deviation. RCW 26.19.075(3); In re Parentage of

A.L., 185 Wash. App. at 237.

       The Minderman dissolution court entered no finding of fact on its refusal to

deviate from the child support schedule. The court instead entered “Does not

apply” and directed Michelle to present a formal motion if she wished. Both Sean

and Michelle later moved the court for reconsideration. Michelle asked the court

to find good cause to grant her request for a deviation from the standard

calculation. The trial court entered a written ruling denying the motion for

reconsideration for child support by either party. The court, however, did not




                                            17
No. 34829-6-III
In re Marriage of Minderman


directly respond to the request for a deviation. Therefore, we remand to the

dissolution court to enter one or more findings of fact in response to the entreaty.

       Issue 7: Whether the trial court erred by entering a parenting plan without

indicating the plan served the children’s best interests?

       Answer 7: We decline to address this assignment of error.

       Michelle Minderman argues the trial court erred by entering a parenting plan

without any substantive conclusions of law and without indicating the plan served the

children’s best interests. Nevertheless, in her opening brief, Michelle does not address

this assignment of error. She provides no argument or citation to authority related to this

assignment. This court does not review errors alleged but not argued, briefed, or

supported with citation to authority. RAP 10.3; Valente v. Bailey, 74 Wash. 2d at 858

(1968).

       Issue 8: Whether the trial court erred by declaring Sean Minderman the primary

custodian when granting the parties equal residential time?

       Answer 8: We decline to address this assignment of error.

       Michelle Minderman next argues that the trial court erred by entering a parenting

plan that declared Sean as the primary parent with the greatest amount of parenting time,

even though the plan ordered exactly equal time for both parents. Nevertheless, in her

opening brief, Michelle does not address this assignment of error. She provides no

argument or citation to authority related to this assignment. This court does not review

                                             18
No. 34829-6-III
In re Marriage of Minderman


errors alleged but not argued, briefed, or supported with citation to authority. RAP 10.3;

Valente v. Bailey, 74 Wash. 2d at 858.

       Issue 9: Whether we should remand to a new trial judge?

       Answer 9: No.

       Finally, Michelle asks that we require a new judge to preside on remand due to the

prejudicial comments toward Michelle in the court’s findings. We deny the request. To

the extent the court entered prejudicial comments in findings of fact, sufficient evidence

supported the comments. Our order of remand pertains only to a narrow issue, on which

the court already ruled.

       Issue 10: Whether this court should award Sean Minderman reasonable attorney

fees and costs incurred on appeal?

       Answer 10: No.

       RCW 26.09.140 allows this court to award a party attorney fees and costs against

the other party in a martial dissolution appeal. In awarding attorney fees on appeal, the

court examines the merits of the issues on appeal and the financial resources of the

respective parties. In re Marriage of Griffin, 114 Wash. 2d at 779-80 (1990). Sean

Minderman asks for an award.

       We deny Sean Minderman’s request for an award of attorney fees. The

dissolution court awarded Sean substantial property. Sean received the family home

valued at $450,000, Hauser Lake property valued at $165,000, an Arizona parcel valued

                                            19
No. 34829-6-III
In re Marriage of Minderman


at $196,000, and his Frame Factory business valued at $284,000. He holds substantial

assets to pay fees. See In re Marriage of Griswold, 112 Wash. App. 333, 353, 48 P.3d
1018 (2002).

                                      CONCLUSION

       We affirm all rulings of the trial court except the court's refusal to grant a child

support deviation. Without directing the court how to rule, we remand for the dissolution

court to enter one or more findings of fact in response to Michelle Minderman' s request

for the deviation. We deny Sean Minderman an award of reasonable attorney fees and

costs on appeal.

      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.




WE CONCUR:




                                             20